Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 1 of 25




                       EXHIBIT 2
Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 2 of 25

                                    2020

              ELECTION OFFICIALS’
                   MANUAL
                                Revised April 2020




North Dakota
                                                      otes
                                                        2020
                             SECRETARY OF STATE




                                                                       
                                 Alvin A Jaeger
                              State of North Dakota
                          600 E Boulevard Ave Dept 108
                            Bismarck ND 58505-0500

                                ELECTIONS UNIT
                                 (701) 328-4146
                                soselect@nd.gov
                                  Vote.ND.Gov

     Alternate formats for persons with disabilities are available upon request.
         Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 3 of 25

                                                       Table of Contents

Section 1 – Polling Places and Poll Workers .............................................................. 3


Section 2 – Election Worker Responsibilities Before Polls Open ............................. 5


Section 3 – Voter ID ....................................................................................................... 7

Section 4 – Election Worker Responsibilities After Polls Open ................................ 9
  Voting Procedure ........................................................................................................ 9
  Set Aside Ballot Process ........................................................................................... 10
  Other Election Worker Duties While Polls are Open ...................................................10
  Processing Absentee Ballots ......................................................................................12


Section 5 – Election Worker Responsibilities After Polls Close .............................. 13


Section 6 – Special Precincts (Early Voting, Absentee, Vote By Mail) .................... 15
  Early Voting................................................................................................................15
  Absentee ....................................................................................................................15
  Vote By Mail ...............................................................................................................15


Section 7 – Frequently Asked Questions and Answers ........................................... 17


Section 8 – Prohibitions, Crimes, and Election Offenses ........................................ 18


Section 9 – Voters With Disabilities ........................................................................... 20
  Common-Sense Guidelines That Apply to All Voters ..................................................20
  Voters with Mobility Impairment ..................................................................................20
  Voters with Speech or Hearing Impairments...............................................................20
  Voters with Visual Impairment ....................................................................................20


Checklists for Election Day ........................................................................................ 22
  Before the Polls Open ................................................................................................22
  After the Polls Open ...................................................................................................22
  After the Polls Close ...................................................................................................22




Revised April 2020                                        2020 North Dakota Election Officials’ Manual                         page 1
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 4 of 25

                                           FOREWORD
According to North Dakota Century Code (NDCC) § 16.1-05-03, the Secretary of State is required to
provide an instruction manual detailing the responsibilities of election officials. This 2020 Election
Officials’ Manual is intended to fulfill the requirements of the law by providing comprehensive
instructions and procedures for election officials to look to for guidance in conducting elections in North
Dakota after July 31, 2019.




                                             CONTACT
         If you have questions regarding the 2020 Election Officials’ Manual, please contact:

                                       Elections Unit
                              North Dakota Secretary of State
                            600 East Boulevard Avenue Dept 108
                                 Bismarck ND 58505-0500

                                 (701) 328-4146 – Phone
                         (800) 352-0867, ext. 328-4146 – Toll Free

                                      (701) 328-3413 – Fax

                                    soselect@nd.gov – Email
                                     Vote.ND.Gov – Website
 This website contains election publications, connections to other helpful election websites, and state
             election forms, which can be completed online before printing and signing.




                                          DISCLAIMER
The following excerpts and summaries of North Dakota law are taken or derived from the NDCC and
pertain to elections, election procedures, and the duties and responsibilities assigned to election
officials. Although every attempt has been made for accuracy, the reprint, summarizations, or
paraphrasing of these laws does not carry the same authority as the actual NDCC and should not be
equated with the official NDCC. This compilation is intended as a helpful resource and reference for
consolidated election related laws. For official and legal purposes, the official NDCC should be used.

The following excerpts of North Dakota law do not contain the material found in the legal notes following
the various sections contained in the NDCC. These notes found in the NDCC may contain temporary
provisions and effective dates along with valuable summaries of applicable court rulings.




Revised April 2020                        2020 North Dakota Election Officials’ Manual      page 2
        Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 5 of 25

                      Section 1 – Polling Places and Poll Workers
Polling Places: Upon a decision by the county commissioners, a county may utilize multiple precinct
polling places. The county commissioners may also decide, if it is in the best interest of the county, to
use one election board to supervise all or a portion of the precincts voting in the same polling place
even if the precincts fall within different legislative districts so long as each district chairperson of each
qualified political party is given the opportunity to have representation on the election board if desired.
(NDCC §§ 16.1-04-02 and 16.1-05-01)

Inspectors: The county auditor, with county commissioners’ approval, shall appoint election inspectors,
except in polling places containing city precincts only established by NDCC Chapter 16.1-04 where the
city governing board appoints the inspectors. The inspector selection is to be made on the basis of the
inspector’s knowledge of the election procedure. Appointments must be made forty days before the
election. (NDCC § 16.1-05-01) Inspectors serve as the polling place supervisor. (NDCC § 16.1-05-04)

Judges: The election judges for each precinct or polling place are appointed in writing by the district
chairs representing the two political parties that cast the most votes in the state’s last general election.
For special elections involving only no-party offices, the election official responsible for the
administration of the election, with the approval of the majority of the members of the applicable
governing body, shall appoint the election judges for each polling location. (NDCC § 16.1-05-01) The
inspector or judges initial and deliver ballots to the voters and the judges perform other responsibilities
assigned by the inspector. (NDCC § 16.1-13-22)

Composition of the Election Board: The election board for each precinct or polling place must consist
of an inspector and at least two election judges. (NDCC § 16.1-05-01)

Clerks: The election official responsible for the administration of the election, with the approval of the
majority of the members of the applicable governing body, shall appoint the poll clerks for each polling
place. (NDCC § 16.1-05-01) Clerks manage the pollbook, verify voters’ identification, update incorrect
pollbook information, and other ministerial duties assigned by the inspector. (NDCC §§ 16.1-05-04 and
16.1-05-07)

County Auditor May Appoint Judges if Forty Day Notice Not Received: If the district political party
chair fails to appoint the judges forty days before the election, the county auditor shall appoint the
judges. If the county auditor has exhausted all practicable means to select judges from within the voting
precinct and vacancies still remain, the county auditor may select election judges who reside outside of
the voting precinct, but who reside within the precinct’s legislative district. If vacancies still remain, the
county auditor may select election judges who reside outside of the legislative district but who reside
within the county. (NDCC § 16.1-05-01)

County Auditor May Request an Additional Judge: In polling places in which over one thousand
votes were cast in any election, the county auditor may request each district political party chairperson
to appoint an additional election judge. (NDCC § 16.1-05-01)

Part-Time Inspectors, Judges, and Clerks: The county auditor may appoint part-time inspectors,
judges, and clerks to allow for sufficient coverage at each polling place to satisfy the requirements of
those positions. At least one inspector and two judges from the election board must be present on the
premises of the polling place during the time the polls are open to prevent the occurrence of fraud,
deceit, or other irregularity in the conduct of the election. (NDCC § 16.1-05-01 and 16.1-05-04)

Qualifications of Election Board and Poll Clerks: Inspectors, judges, and clerks must be qualified
voters of the polling places in which they are assigned to work unless the county auditor has exhausted
all means to appoint election judges from precincts within the polling place according to NDCC § 16.1-
05-01. No individual may serve as a member of the election board or as a poll clerk who has anything
of value bet or wagered on the result of an election. (NDCC § 16.1-05-02)

Revised April 2020                         2020 North Dakota Election Officials’ Manual       page 3
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 6 of 25

Student Poll Clerks: A student sixteen years of age or older enrolled in a high school or college in this
state is eligible to serve as a poll clerk if the student meets the following qualifications:
     Is a United States citizen or will be a citizen at the time of the election;
     Is a state resident residing in the precinct at least thirty days before the election; and
     Is a student in good standing.

A student appointed as a clerk may be excused from school attendance during the hours that the student
is serving as a clerk, including training sessions, if the student submits a written request to be absent
from school signed by the student’s parent or guardian and by the school administrator and a
certification from the county auditor stating the hours during which the student will serve as a poll clerk.
A student excused from school attendance in this manner may not be recorded as being absent on any
date for which the excuse is operative. No more than two students may serve as clerks in a single
precinct.

An individual sixteen years of age or older having graduated from high school or obtained a general
education degree from an accredited educational institution is eligible to be appointed as a poll clerk if
the individual meets the qualifications stated above. (NDCC § 16.1-05-02)

Candidates and Relatives Not Allowed on Election Board: An individual may not serve as a member
of the election board or as a poll clerk if the individual is a candidate in the election at which the person
is serving, or who is the husband, wife, father, mother, father-in-law, mother-in-law, son, daughter, son-
in-law, daughter-in-law, brother, or sister, whether by birth or marriage, of the whole or the half blood,
of any candidate in the election at which the person is serving. (NDCC § 16.1-05-02)

Removal of Judges or Clerks: If at any time before or during an election, it appears to an election
inspector, by the affidavit of two or more qualified voters of the precinct, that any election judge or clerk
is not qualified, the inspector shall remove that judge or clerk at once and fill the vacancy by appointing
a qualified individual of the same political party. If the disqualified judge or clerk had taken the oath of
office, the inspector shall place the oath or affidavit before the state's attorney of the county. (NDCC §
16.1-05-01)

Training Sessions for Poll Workers: Attendance at an election training session conducted by the
county auditor is mandatory for members of the election board and for poll clerks.

An election official, at the option of the county auditor, may be excused from attending a third training
session on election laws within a twelve-month period. If an election official has attended a training
session within six months preceding a special election, the election official must be compensated at the
pay appropriate for those having attended a training session for that election as provided in NDCC §
16.1-05-05. (NDCC § 16.1-05-03)

Compensation of Poll Workers: The county shall pay at least the state minimum wage to the relevant
election officials. Members of the election board and poll clerks who attend the training sessions must
be paid at least the state minimum wage for the hours in attendance in the session in addition to
necessary expenses and mileage. Members of election boards who attend the training sessions
provided before primary and general elections must be paid at least 25% more than the state minimum
wage during the time spent in the performance of their election duties. Members of the election board
and poll clerks who attend a training session within the six months prior to a special election must be
paid at least 25% more than the state minimum wage during the time spent in the performance of their
election duties in addition to necessary mileage and expenses. (NDCC §§ 16.1-05-03 and 16.1-05-05)




Revised April 2020                         2020 North Dakota Election Officials’ Manual      page 4
        Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 7 of 25

        Section 2 – Election Worker Responsibilities Before Polls Open
Failure of Election Board Member to Appear: If a member of the election board fails to appear for
the opening of the polls, the remainder of the board shall select an individual to serve in the absent
individual’s place. If a judge fails to appear at the opening of the polls, the remainder of the board shall
select an individual of the absent individual’s political party if such a person is reasonably available. Any
qualified individual without regard to political affiliation may fill the office of inspector or clerk. (NDCC §
16.1-05-02(5))

Failure of Entire Election Board to Appear: If no members of the election board appear for the
opening of the polls, the qualified voters present shall call the county auditor, city auditor, or school
business manager, as appropriate, for instructions and then orally elect a board conforming as nearly
as possible to the provisions for a regular board. (NDCC § 16.1-05-02(5))

Oath of Office: Before assuming the duties, each member of the election board and each poll clerk
shall take and subscribe an oath in the following form:

   I do solemnly swear (or affirm as the case may be), that I will perform the duties of inspector,
   judge, or clerk according to law and to the best of my ability, and that I will studiously endeavor to
   prevent fraud, deceit, and abuse in conducting the same.

The oath may be taken before any officer authorized by law to administer oaths (e.g. county auditor,
deputy county auditor, county commissioner, notary public). If no such officer is present at the opening
of the polls, the inspector or election judges shall administer the oath to each other and to the poll clerks.
The individual administering the oath shall cause an entry thereof to be made, subscribed by that
individual and prefix it to the pollbook. (NDCC § 16.1-05-02(3))

Inspector to Supervise Conduct of the Election: The election inspector shall supervise the conduct
of the election to ensure all election officials are properly performing their duties at the polling place.
The election inspector shall assign duties so as to equally and fairly include both parties represented
on the election board. (NDCC § 16.1-05-04(1))

Inspector to Assign Ministerial Duties to Poll Clerks: The election inspector shall assign ministerial
duties to poll clerks, who shall carry out the ministerial duties assigned by the election inspector. (NDCC
§ 16.1-05-04(2))

Inspector to Deliver Pollbooks to Clerks: The election inspector shall deliver the pollbooks to the
clerks in the inspector’s precinct or polling location on Election Day prior to the opening of the polls.
(NDCC § 16.1-06-21)

Voting Booths or Compartments – Number Required: The inspector of elections shall provide a
sufficient number of voting booths or compartments in the polling place to enable the elector to mark
his or her ballot screened from observation. The number of booths or compartments in precincts may
not be less than one for each one hundred fifty electors or fraction thereof in the precinct. One electronic
voting system device must be provided in each precinct. (NDCC § 16.1-13-29)

Voting Instructions to be Posted in Each Polling Place: Cards printed in large type containing full
instructions to voters on obtaining and preparing ballots and a copy of NDCC § 16.1-01-12 (Election
Offenses) shall be posted in each polling place. (NDCC § 16.1-06-19)




Revised April 2020                          2020 North Dakota Election Officials’ Manual       page 5
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 8 of 25
Complete Text of Measures to be Posted: At least five copies of the complete text of any constitutional
amendment or initiated or referred measure must be delivered to the inspector by the county auditor at
the time of delivering the ballots. One copy must be posted conspicuously in the polling place on the
morning of the election. (NDCC § 16.1-06-19)

Post Precinct Maps: Four copies of a map showing the election precinct boundaries must be posted
prior to the opening of the polls; one at the entry to the polling place and the remaining three in other
conspicuous places around the polling place. (NDCC § 16.1-06-19)

Date and Time: The election inspector shall, before the opening of the polls, post information regarding
the date of the election and the hours during which polling places will be open.
(NDCC § 16.1-06-19)

Post Diagram of Electronic Voting System and Ballots: The election inspector shall post in a
conspicuous manner at the voting place, one facsimile diagram of the electronic voting device and
should post three copies of the official ballot used with electronic voting devices. The election inspector
and judges shall provide adequate instruction on the use of the electronic voting device to each voter
before the voter enters the voting booth. (NDCC §§ 16.1-06-17 and 16.1-06-20)

Ensure Ballot Box is Empty: Before declaring the polls open, the inspector and the election judges
shall inspect the ballot box to make sure that it is empty. The ballot box must then be locked. While the
polls are open, the ballot box must remain locked except as may be necessary to clear a ballot jam or
to move voted ballots to a separate locked ballot box to make room for additional ballots. (NDCC § 16.1-
13-20)

Opening Ballots on Election Day: Upon arrival at the poll of all election board members, or at the
latest, upon the opening of the poll, the inspector of election shall produce the sealed package of official
ballots and publicly open them. (NDCC § 16.1-13-21)

Flag Displayed in or Near Every Polling Location on Election Days: Federal law states that the
United States flag should be displayed in or near every polling location on election days.




Revised April 2020                        2020 North Dakota Election Officials’ Manual       page 6
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 9 of 25

                                      Section 3 - Voter ID
Poll Clerks to Maintain the Pollbooks: A complete residential address for voting purposes may
include a street, rural route address, city, and state. The use of a mailing address or Post Office Box
number that is not the person’s residential address is not considered sufficient for voting purposes.

Voter Qualifications
A qualified voter of the state is a person who: (all must apply)
      Is a citizen of the United States;
      Is 18 years of age or older on the day of the election;
      Is a resident of this state and of the precinct at least thirty days next preceding any election;
      Is able to meet the identification requirements specified in sections 16.1-01-04.1 and 16.1-07-
       06; and
      Is not presently serving a term of actual incarceration as a convicted felon (NDCC § 16.1-01-04
       and NDCC § 12.1-33-01).

The following rules for voting eligibility also apply:
      Every qualified elector of the state may only have one voting residence.
      A person’s voting residence must be determined in accordance with the rules for determining
       residency as provided in NDCC § 16.1-01-04.2. (See following subsection entitled Residency
       Determined.)
      According to Section 2 of Article II of the ND Constitution, voting by persons convicted and
       incarcerated for a felony must be limited according to NDCC Chapter 12.1-33.
      No person who has been declared mentally incompetent by order of a court (with specific
       findings on the right to vote) or other authority having jurisdiction, which order has not been
       rescinded, shall be qualified to vote. (Section 2 of Article II of the ND Constitution, and NDCC §
       30.1-28-04(3))
Residency Determined: NDCC § 16.1-01-04.2
      Every qualified elector may have only one residence, shown by an actual fixed permanent
       dwelling, establishment, or any other abode to which the individual returns when not called
       elsewhere for labor or other special or temporary purposes.
      The street address verified by the individual as provided in section 16.1-01-04.1 when
       requesting a ballot to vote must be the address of residence for the individual.
      An individual retains a residence in this state until another has been gained.
      The acts of residing at a new address for thirty days and updating the ID to be used for voting
       with that address constitute a change in the individual's voting residence.
Voter Identification and Pollbooks (NDCC § 16.1-01-04.1)
Voters Obtaining Ballots (Quick Definition) Individuals may receive, vote, and cast an election ballot
by showing an approved form of identification with name, residential address, and date of birth to the
poll clerks.
Voters Obtaining Ballots (Expanded Definitions)
   1. Voter Identification: When a voter appears at the polling location, state law requires the poll
       clerk to ask the voter to provide identification to verify eligibility.

       a. Residential Address: An acceptable form of identification must include the individual’s
          name, residential address (a PO Box number is not acceptable), and date of birth.




Revised April 2020                       2020 North Dakota Election Officials’ Manual     page 7
      Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 10 of 25
       b. Acceptable forms of identification at the polls include a valid North Dakota:
           Current driver’s license or non-driver’s identification card.

               Tribal government issued form of identification. *
               Long-term care certificate (provided by ND facility).

       c. Supplemental documentation: If an individual's valid form of identification does not include
           all the information required or the information on the identification is not current, the
           identification must be supplemented by presenting any of the following issued to the
           individual which provides the missing or outdated information:
           1. A current utility bill;
           2. A current bank statement;
           3. A check issued by a federal, state, local, or tribal government (including those issued
               by BIA for a tribe located in North Dakota, any other tribal agency or entity, or any other
               document that sets forth the tribal member’s name, date of birth, and current North
               Dakota residential address);
           4. A paycheck; or
           5. A document issued by a federal, state, local, or tribal government (including those
               issued by BIA for a tribe located in North Dakota, any other tribal agency or entity, or
               any other document that sets forth the tribal member’s name, date of birth, and current
               North Dakota residential address).

       d. Voters without valid ID: If the person’s identification does not verify his or her qualifications,
             or the individual is not able to show a valid form of identification, but he or she asserts
             qualifications as an elector in the precinct, the individual may mark a ballot that must be
             securely set aside in a sealed envelope. (See Page 10)

       e. Intent of ID Requirement: The purpose for this requirement is not to deter people from
              voting, but to ensure that the voter is:
          1. Old enough to vote,
          2. A U.S. citizen, and
          3. A resident of the precinct in which he or she desires to vote.

            Qualified electors have the right to know that the votes are being cast by only those voters
            qualified to do so.

       f.   Directing Individuals to Correct Precincts: The county auditor shall provide each election
            board with a precinct map or precinct finder to assist in determining whether an address is
            located in that precinct and for determining which precinct and polling location to direct an
            individual who may be attempting to vote in the wrong precinct. (NDCC § 16.1-05-08) Poll
            clerks are authorized to direct an individual to his or her correct polling place if the individual’s
            current identification proves that he or she is in the wrong polling place.

*Tribal ID may be an official form of identification issued by a tribal government; the Bureau of Indian
Affairs; any other tribal agency or entity, or any other document, letter, writing, enrollment card, or
other form of tribal identification issued by a tribal authority




Revised April 2020                          2020 North Dakota Election Officials’ Manual         page 8
      Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 11 of 25


        Section 4 – Election Worker Responsibilities After Polls Open
Voting Procedure
   1. As an individual enters the polling location and approaches the poll clerks’ table, the required
       maps of the precinct, copies of the voter’s bill of rights, voting procedure diagrams and
       descriptions, copies of election offenses, copies of official ballots, copies of complete text of
       measures, and diagrams of electronic voting systems posted or displayed in the polling location
       must be readily available for review by the voter.
   2. The poll clerk shall ask for the individual’s name and identification. (See pages 7-8 for acceptable
       forms of identification.)
   3. If an individual’s valid form of identification does not include the North Dakota residential address
       or date of birth, or the North Dakota residential address is not current, the individual may
       supplement the identification with a current utility bill; a current bank statement; a check or a
       document issued by a federal, state, local, or tribal government (including those issued by BIA
       for a tribe located in North Dakota, any other tribal agency or entity, or any other document that
       sets forth the tribal member’s name, date of birth, and current North Dakota residential address);
       or a paycheck. After the poll clerk verifies the individual’s qualifications and the pollbooks are
       checked or updated, an election judge shall give the voter an initialed ballot within a secrecy
       sleeve. (Make sure to update all incorrect information contained in the pollbook.)
       a. If the name does not agree with the preprinted pollbook due to a name change, the poll clerk
           shall correct the pollbook if the individual is still a resident of the precinct.
       b. If the individual has inadvertently come to the wrong precinct, the poll clerk is to direct the
           individual to the correct precinct using the precinct finder or map provided by the county
           auditor for just such purpose.
   4. If the identification provided does not verify his or her qualifications, or the individual is not able
       to show a valid form of identification, but he or she asserts qualifications as an elector in the
       precinct, the individual may mark a ballot that must be securely set aside in a sealed envelope.
       (See page 10)
   5. Ballot in hand, the voter is to move to an open poll booth and mark his or her votes in secret.
       a. The poll worker should make the voter aware of the ExpressVote ballot-marking device since
           every voter is welcome to use it.
       b. It is important to allow any voter to use the ExpressVote due to the fact some voters may not
           want to divulge a hidden disability, such as illiteracy or dyslexia.
   6. Voters shall ask for a new ballot if they fill an unwanted oval by accident.
   7. After the ballot is marked, a voter shall insert his or her ballot into the secrecy sleeve, bring it to
       the optical scan ballot tabulator, and insert the ballot into the machine for tabulation.
   8. If the ballot has been marked incorrectly, the machine will identify the problem and give the voter
       an opportunity for second chance voting. (NDCC § 16.1-13-23)
       a. The poll worker, standing at a discrete distance, may assist the voter (if requested) in either
           returning the ballot to the voter for second chance voting or in casting the ballot as is – two
           ballots may be spoiled before the third must be cast as is.
       b. If the voter chooses to cast the ballot as is, the election judge must tell the voter that the
           portion of his or her ballot marked with a conflict will not be counted.
       c. If the voter still desires to cast the ballot as is, the voter is to press the “accept” button on the
           optical scan ballot counter.
   9. The ballot is immediately counted by the machine before it is deposited by the machine directly
       into the locked ballot box below.
   10. Throughout Election Day, there must be at least one election inspector and two election judges
       from the election board in the polling place to prevent fraud and to maintain order; however, split
       shifts for election board members and poll clerks are allowed.




Revised April 2020                         2020 North Dakota Election Officials’ Manual        page 9
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 12 of 25
Set Aside Ballot Process
If an individual’s identification does not verify his or her qualifications, or an individual is not able to
show a valid form of identification but asserts qualifications as an elector in the precinct, he or she
may mark a ballot that must be securely set aside in a sealed envelope.
    1. Clerk’s Station: The clerk shall:
        a. Confirm that the address provided by the individual is located in a precinct assigned to the
             polling place.
        b. Give the individual the set aside outer and secrecy envelopes and instruct him or her to
             complete the applicable portions of the outer envelope. The individual may be asked to
             step aside until finished.
        c. Review the outer envelope for completeness and accuracy.
        d. Complete the “Issuing Election Official Use Only” portion of the envelope, but do not
             enter the individual into the pollbook.
        e. Return the envelopes to the individual and send them to the judge’s station.
    2. Judge’s Station: The judges shall:
             a. Issue the individual an appropriate ballot without initialing the ballot.
             b. Issue the individual a notice containing information on how, when, and where the
                  individual may verify his or her identification.
             c. Inform the individual that after marking the ballot he or she is to:
                  i. Place the ballot into the secrecy envelope,
                 ii. Return to the judge’s station where the judges verify that the ballot is in the secrecy
                     envelope
                iii. Seal the secrecy envelope in the outer envelope,
               iv. Return the sealed envelope to the judges, and
                 v. Be reminded that the ballot will be counted by the canvassing board upon timely
                     verification of the individual’s identification, per the information on the notice.
             d. Securely store the envelopes containing set aside ballots in a manner that is
                  accessible in case the voter returns to the polling place with identification verification.
    3. Voter Returns While Polling Place is Still Open: If an individual who has marked a set aside
        ballot returns to the polling place with valid identification, a clerk or the inspector will usher the
        individual to the judge’s station and notify the judges that the individual has returned to verify
        their identification. The judges retrieve the set aside ballot and ensure that the information on
        the identification matches that which the individual provided on the outer envelope. If it does,
        the judge completes the “Verifying Election Official” portion of the outer envelope and instructs
        the voter to sign the “Voter Signature Upon Verification” portion. The voter is informed that the
        ballot will be counted by the canvassing board, and the judge returns the ballot to the secure
        storage.

Other Election Worker Duties While Polls are Open
Poll List Kept by Clerks of Election: The poll clerks shall keep one list of the names of all persons
voting at each election. The list of names must contain the full name, including first and last name, the
individual’s identification number, and the complete residential address of each person voting at the
precinct. A complete residential address for voting purposes includes a street address, city, and state.
The use of a mailing address or PO Box number is not considered sufficient for voting purposes. Each
clerk shall return the pollbook, which must be a part of the records and filed with other election returns.
(NDCC § 16.1-11-32, NDCC § 16.1-05-04 and NDCC § 16.1-02-13)

Pollbook Correction: If the voter’s residential or mailing address within the precinct has changed, the
poll clerk shall record the appropriate changes, if the voter’s name is found in the voter database.

Voting by Qualified Voter Moving From One Precinct to Another: If a qualified elector moves from
one precinct to another precinct within this state, the elector is entitled to vote in the precinct from which
the elector moved until the elector has established a new residence pursuant to NDCC § 16.1-01-04. A


Revised April 2020                         2020 North Dakota Election Officials’ Manual       page 10
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 13 of 25
person must reside in the precinct thirty days immediately prior to any election in order to be eligible to
vote within that precinct. (NDCC § 16.1-01-05)

Delivering Ballot to Elector – Initialing: An election board member shall deliver ballots to the qualified
voters within a secrecy sleeve. The inspector or judge shall inform each voter that if an election official
does not initial the ballot, it will be invalidated. To protect the voter's right to vote, the voter should verify
that the ballot has been initialed. Ballots are still considered valid if the judge or inspector initials the
ballot outside the space provided for such. (NDCC § 16.1-13-22)

Secrecy Sleeves Required: Ballots are to be given to the voters within a secrecy sleeve. (NDCC §
16.1-13-23)

Warning Voters Not to Split Votes in the Primary Election: At primary elections, the judge or
inspector shall inform each elector before voting, that voting for candidates of more than one party will
cause the voter’s party ballot to be rejected. (NDCC § 16.1-11-22)

One Person Allowed in Voting Booth – Time Limit in Booth: Only one person may occupy a voting
booth at one time except when receiving lawful assistance. No person shall remain in the booth longer
than necessary to vote. (NDCC § 16.1-13-30)

Assisting Voter in the Voting Booth: A voter may request and receive the assistance of any person
of the voter's choice in marking the voter's ballot, except for the voter's employer, officer or agent of the
voter's union, a candidate running in that election, or relative of the candidate. (NDCC § 16.1-13-27)

Voter to Receive Assistance of Both Judges: If the voter requests the assistance of a member of the
election board, the voter shall receive the assistance of both election judges in the marking of the voter's
ballot. (NDCC § 16.1-13-27)

Person Assisting Voter May Not Request Voter to Vote in Certain Manner: Any person chosen to
assist a voter may not request the voter to vote for or against any candidate or any issue. (NDCC §
16.1-13-28)

Voters May Not Divulge Voting Intentions: No voter, other than one who is unable to mark a ballot,
may divulge to anyone within the polling place the name of any candidate for whom the elector intends
to vote. (NDCC § 16.1-13-27)

No Write-in Stickers: Write-in stickers are not allowed on ballots in North Dakota elections.

Second Chance Voting:
1. Second-Chance Voting Prior to Casting Ballot: Since ballots are to be marked by the voter with
   a pen provided by the election board, unwanted choices or marks cannot be erased. Rather than
   crossing out unwanted choices or attempting to erase them, the voter should ask an election judge
   for a new ballot to mark his or her votes. A voter may obtain up to two new ballots for these reasons.
   Ballots returned to an election judge by an elector must be considered spoiled.

2. Second-Chance Voting as Voter Attempts to Cast Own Ballot: After marking the votes on the
   ballot, the elector shall place the ballot back in the provided secrecy sleeve so it is concealed and
   so the endorsement of the inspector or election judge may be seen. The elector then shall deposit
   the ballot in the optical scanning device and wait to determine if the ballot is deposited into the ballot
   box or if the optical scanning device has indicated a possibility for a second-chance voting condition.
   If a second-chance voting condition is indicated, a poll worker, standing at a discrete distance from
   the voter, shall ask the voter if he or she desires help in either having the ballot returned to the voter
   to mark his or her votes on a new ballot (the incorrect ballot is to be returned to the judge to be
   marked as spoiled) or the voter may choose to cast the ballot as the voter has marked it even though
   it is incorrect. If the voter chooses to cast the incorrectly marked ballot, the judge must first inform
Revised April 2020                          2020 North Dakota Election Officials’ Manual page 11
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 14 of 25
   the voter that the portion of the ballot that has been marked incorrectly will not be counted. Voters
   requiring assistance may ask a judge or inspector to cast the ballot provided the ballot is in the
   secrecy sleeve. (NDCC § 16.1-06-14(3) and NDCC §§ 16.1-13-23)

3. Securing New Ballot Upon Spoiling of Others: A voter spoiling a ballot may obtain others
   successively, one at a time, not exceeding three in total, upon returning each spoiled ballot. Each
   paper ballot returned must be spoiled immediately and, together with those not distributed to the
   voters, must be preserved and secured in sealed packages and returned to the county recorder.
   (NDCC § 16.1-13-32)

Removal of Ballot from Polling Place before Closing: No person may take a ballot from a polling
place before the polls close. (NDCC § 16.1-13-31)

Voters in Line at Poll Closing: All voters standing in line to vote at the time the polls close must be
allowed to vote. Election officials must establish procedures to determine who arrived in time to vote.
(NDCC § 16.1-01-03)

Processing Absentee Ballots

Opening the Absentee Ballots: At any time beginning on the day before Election Day and the closing
of polls on Election Day, the election clerks and board members of the relevant polling place shall do
the following:

       1. Compare the signature on the application for the absentee ballot with the signature on the
          back of the absentee ballot envelope (the voter’s affidavit) to ensure the signatures match.
       2. If the applicant is a qualified elector of the precinct and has not voted in the election, the
          election worker shall open the absent voter’s envelope in such a manner as not to destroy
          the affidavit printed on the envelope. The election worker shall take out the secrecy envelope
          with the ballot(s) without unfolding or permitting the ballots to be opened or examined and
          indicate in the pollbook that the elector has voted.
       3. Election workers not participating in the comparing of signatures and entering voters into the
          pollbook shall remove the ballot(s) from the secrecy envelope, unfold and initial the same,
          and deposit for tabulation.

If the affidavit on the outer envelope of a returned absentee ballot is found to be insufficient, the
signatures on the application and affidavit do not match, or the applicant is not a qualified elector of the
precinct, the vote may not be allowed. Without opening the absent voter's envelope, the election
inspector or election judge shall mark across the face thereof "rejected as defective" or "rejected as not
an elector", as the case may be.

The death of an absentee voter after having voted by absentee ballot does not constitute grounds for
rejecting such ballot.

The votes from these cast ballots may not be tallied and the tabulation reports may not be generated
until the polls have closed on Election Day. (NDCC § 16.1-07-12)

Rejected Absentee Ballots: Rejected absentee ballots are to be handed over to the county canvassing
board for final determination of acceptance or rejection. (NDCC § 16.1-07-12)

Absentee Ballots Sent Too Late to be Counted: Any absentee ballot received by the inspector too
late to be counted at the precinct must be returned to the county auditor and must be tallied by the
county canvassing board. (NDCC § 16.1-07-11)




Revised April 2020                        2020 North Dakota Election Officials’ Manual       page 12
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 15 of 25

Section 5 – Election Worker Responsibilities After Polls Close
Manner of Canvassing the Election: (NDCC § 16.1-15-02)
   After the polls are closed, the inspector of elections and the judges shall immediately generate
     the canvass report from the optical scan voting system.
   The ballots counted by the optical scan ballot tabulator must be equal in number with the names
     on the poll clerks' list. If the numbers are not equal, the pollpad is to be rechecked to find the
     discrepancy.
   The canvass shall continue until completed and must be open to the public.
   Except under crucial circumstances, the canvass shall occur at the polling place.
   If good and substantial reasons exist for the removal of the ballots and election records to
     another location for canvass, the other location must be in the same precinct and the removal
     must be approved by the election board.
   In no case may the ballots be moved to another location prior to generating the canvass report
     after the ballot boxes have been opened. Upon approval of a change of location by the election
     board as provided in NDCC § 16.1-15-02, the approximate time and location of the canvass
     must be prominently posted on the main entrance to the polling place, the ballots and records
     must be moved in the presence of the election board, and the canvass as provided in NDCC
     Chapter 16.1-15 must proceed immediately upon arrival at the alternate location.
Manner of Canvassing Write-in Votes: ( NDCC § 16.1-15-01.1)
   After the polls have closed, the ballot tabulator (DS200) used in every polling location will
     generate a printout containing images of the contests for which the oval next to the write-in line
     is darkened.
   The DS200 will also capture a PDF image of each ballot cast. These images will be saved onto
     the encrypted USB election media flash drive along with the votes cast in each contest. This
     flash drive must be delivered to the county auditor who will upload the contents saved on it into
     the election results aggregating software resident on the hardened and non-networked computer
     only used for that purpose. All write-in votes will be given to each legitimate write-in candidate
     via the adjudication process within the software by a staff member of the county auditor for all
     contests meeting the criteria established in NDCC § 16.1-15-01.1.
   The county canvassing board will complete the review and approve canvass of the votes for the
     write-in candidates in those races for which the write-in votes constitute more than ten percent
     of the votes cast by the voters for the candidate receiving the most votes for that office, except
     in the case of a primary election where enough votes were cast as write-in votes to qualify a
     name for the general election ballot.
   All ballots containing write-in votes must be wrapped and sealed prior to delivery to the county
     recorder so that these ballots can be delivered by the county recorder to the meeting of the
     county canvassing board if these votes were not canvassed by the polling place election board
     on election night. (NDCC § 16.1-15-08)
Primary Election Reports: The judges of a primary election in each precinct shall run a separate report
for each political party or principle, containing the names of all persons voted for at the primary election,
the number of votes cast for each candidate, and for which office. The report must be subscribed by the
election judges and must be filed with the returns in the office of the county auditor. (NDCC § 16.1- 11-
33)

Canvass Report Prepared: The election board shall generate at least one canvass report from the
electronic voting system. The ballots may not be sealed, nor may the canvass report be signed, by the
election board or poll clerk until the counts in the poll clerks' book and in the canvass report show the
same totals for ballots cast. Section 5 of this manual describes the procedures for closing of special
precincts known as early voting, absentee, and vote by mail. (NDCC § 16.1-15-04)
Contents of Duplicate Reports: (NDCC § 16.1-15-09)
   Election officers shall generate reports of votes counted on electronic counting machines for all
      candidates and for any measure in the same manner as provided for other ballots.

Revised April 2020                         2020 North Dakota Election Officials’ Manual      page 13
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 16 of 25
      Optical scan counting systems must generate a printed record at the beginning of its operation,
       which verifies that the tabulating elements for each candidate position and each question and
       the public counter are all set at zero. The tabulating equipment must also generate a printed
       record of the total number of ballots tabulated and the total number of votes cast for each
       candidate and measure on the ballot. The election board must certify both printed records.

Oath Required Upon Completion of Canvass – Contents: At the conclusion of the canvass of the
votes, each member of the election board shall sign an affidavit to the effect that the ballots have been
counted, the votes were canvassed as provided in NDCC Chapter 16.1-15 and the returns as disclosed
by the canvass reports agree with the number of ballots cast and are true and correct of the member's
own knowledge. (NDCC § 16.1-15-05)

Wrapping and Returning Ballots – Void and Spoiled Ballots: (NDCC § 16.1-15-08)
    The election board shall place each kind of ballot cast at the election in a suitable wrapper to
      form a complete wrapper for the ballots.
    The ballots and wrappers must then be tightly secured at the outer end to completely envelop
      and hold the ballots together.
    Set aside ballots must be secured in a separate wrapper and must be marked "set aside."
    Void ballots must be secured in a separate wrapper and must be marked "void." Void ballots are
      sample ballots that are not endorsed with the initials of an election board member.
    Ballots that are spoiled must be separately secured and marked "spoiled." Spoiled ballots are
      those returned by the voter in exchange for another because the voter has made a non-
      correctable error on the returned ballot.
    In sealing ballots, the various classes (cast, set aside, spoiled, void) must be kept separate.
    Each wrapper must be endorsed with the names or numbers of the precincts and the date on
      which the election was held.
    The wrappers must be sealed securely so the wrappers cannot be opened without an obvious
      and permanent breaking of the seal.
    The ballots, together with those found void or spoiled, and the opened envelopes from voted
      absentee ballots and the unopened envelopes of absentee ballots rejected as defective, must
      be returned in person to the county recorder.
    All ballots containing write-in votes must be wrapped and sealed prior to delivery to the county
      recorder so that these ballots can be delivered by the county recorder to the meeting of the
      county canvassing board.

Reports and Pollbooks Sent to County Auditor: Immediately following the canvass, except in cases
of emergency or inclement weather, the inspector of elections, or one of the judges appointed by the
inspector of elections, personally shall deliver the signed canvass report provided for in NDCC § 16.1-
15-04 to the county auditor. The report, carefully sealed under cover, accompanied by the pollbook
provided for in NDCC §§ 16.1-02-13 and 16.1-06-21 with the oaths of the inspector and poll clerks
affixed thereto, must be delivered properly to the county auditor. (NDCC § 16.1-15-06)

Voters Casting Ballots After Regular Poll Closings – Provisional Ballots: An individual who votes
after the regular poll closing time in an election in which a federal office appears as a result of a federal
or state court order or any other order extending the time established for closing the polls under state
law in effect ten days before the date of that election may only vote in that election by casting a
provisional ballot. The ballot must be marked as a provisional ballot and must be separated and held
apart from other ballots cast by those not affected by the order. The secretary of state shall approve the
form of any provisional ballot and may prescribe any procedures the secretary of state determines to
be necessary to facilitate the casting, secrecy, and counting of provisional ballots. (NDCC § 16.1-13-
34)




Revised April 2020                         2020 North Dakota Election Officials’ Manual      page 14
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 17 of 25

    Section 6 – Special Precincts (Early Voting, Absentee, Vote By Mail)
Early Voting Precinct: (NDCC § 16.1-07-15)
   1. For any primary, general, or special statewide, district, or county election, the board of county
       commissioners may, before the sixty-fourth day before the day of the election, create a special
       precinct, known as an early voting precinct, to facilitate the conduct of early voting in that county
       according to NDCC Chapters 16.1-13 and 16.1-15. At the determination of the county auditor,
       more than one voting location may be utilized for the purposes of operating the early voting
       precinct. The election board of the early voting precinct must be known as the early voting
       precinct election board. The county auditor shall supply the board with all necessary election
       supplies as provided in NDCC Chapter 16.1-06.

   2. If the board of county commissioners establishes an early voting precinct according to paragraph
      #1 above, the following provisions apply:
       Early voting must be authorized during the fifteen days immediately before the day of the
           election. The county auditor shall designate the business days and times during which the
           early voting election precinct will be open and publish notice of the early voting center
           locations, dates, and times in the official county newspaper once each week for three
           consecutive weeks immediately before the day of the election.
       The county auditor shall appoint the early voting precinct election board for each voting
           location that consists of one independent representative to act as the inspector and an equal
           number of representatives from each political party represented on an election board in the
           county, as set out in NDCC § 16.1-05-01, to act as judges. Each official of the board shall
           take the oath required by NDCC § 16.1-05-02 and must be compensated as provided in
           NDCC § 16.1-05-05.
       The county auditor, with the consent of the board of county commissioners shall designate
           each early voting location in a public facility, accessible to the elderly and the physically
           disabled as provided in NDCC § 16.1-04-02. With respect to polling places at early voting
           precincts, “election day” as used in NDCC §§ 16.1-10-03 and 16.1-10-06.2 includes any time
           an early voting precinct polling place is open.
       At the close of each day of early voting, the inspector and judges on the election board shall
           secure all election related materials, including:
           1. The pollbook and access to any electronically maintained pollbook.
           2. The ballot boxes containing voted ballots.
           3. Any void, spoiled, and non-voted ballots.
       Ballot boxes containing ballots cast at an early voting location may not be opened until the
           day of the election except as may be necessary to clear a ballot jam or to move voted ballots
           to a separate locked ballot box in order to make room for additional ballots.
       Each early voting location may be closed, as provided in NDCC Chapter 16.1-15, at the end
           of the last business day designated for early voting in the county. Results from the early
           voting precinct may be counted, canvassed, or released under NDCC Chapter 16.1-15 as
           soon as any precinct within the county, city, or legislative district closes its polls on the day
           of the election. The county auditor shall designate a location for the closing, counting, and
           canvassing process under NDCC Chapter 16.1-15, which must be open to any person for
           the purpose of observing.
       The early voting precinct election board shall comply with the requirements of NDCC
           Chapters 16.1-05, 16.1-13, and 16.1-15, as applicable.
Absentee Ballot Precinct: (NDCC § 16.1-07-12.1)
   1. For any primary, general, or special statewide, district, or county election, the board of county
      commissioners may create a special precinct, known as an absentee ballot precinct, for the
      purpose of counting all absentee ballots cast in an election in that county. The election board of
      the absentee ballot precinct must be known as the absentee ballot counting board. The county
      auditor shall supply the board with all necessary election supplies as provided in NDCC Chapter
      16.1-06.


Revised April 2020                        2020 North Dakota Election Officials’ Manual       page 15
      Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 18 of 25
   2. If the board of county commissioners chooses to establish an absentee ballot precinct according
      to paragraph #1 above, the following provisions apply:
       The county auditor shall appoint the absentee ballot counting board that consists of one
           independent representative to act as the inspector and an equal number of representatives
           from each political party represented on an election board in the county, as set forth in NDCC
           § 16.1-05-01, to act as judges. Each official of the board shall take the oath required by
           NDCC § 16.1-05-02 and must be compensated as provided in NDCC § 16.1-05-05.
       The county auditor shall have the absentee ballots delivered to the inspector of the absentee
           ballot counting board with the election supplies, or if received later, then prior to the closing
           of the polls.
       The absentee ballot counting board shall occupy a location designated by the county auditor,
           which must be open to any individual for the purpose of observing the counting process.
       Absentee ballots must be opened and handled as required in NDCC § 16.1-07-12. The
           county auditor shall designate a location for the closing, counting, and canvassing process
           under NDCC Chapter 16.1-15, which location must be open to any person for the purpose
           of observing. The board shall comply with the requirements of the applicable sections of
           NDCC Chapter 16.1-15. See Processing Absentee Ballots on page 12 of this manual.
       If the work of the election board is completed prior to the close of the polls on election day
           in an absentee ballot, early voting, or a mail ballot precinct, the election board shall create
           and sign a statement consisting of a reconciliation of the number of voters recorded in the
           pollbook and the number of ballots processed through the tabulators. The voting system
           shall then be secured in a manner prescribed by the county auditor that will protect the
           system and ballots from tampering. Prior to generating the canvass reports from one of these
           3 types of precincts, an election judge representing each political party, or 2 election judges
           in the case of an election that does not include a political party contest, shall verify that the
           system and ballots remain secure and the statement created by the election board is still
           accurate. NDCC § 16.1-15-04




Revised April 2020                        2020 North Dakota Election Officials’ Manual      page 16
      Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 19 of 25

             Section 7 – Frequently Asked Questions and Answers
   1. What do I do if a voter cannot or will not provide identification?
      Answer: If the individual asserts qualifications as an elector in the precinct, they may be
      issued a set aside ballot. The set aside ballot will be tabulated by the canvassing board
      after the individual returns to the appropriate election official in a timely manner (see page
      10).
   2. What do I do if a voter asks for help with voting?
      Answer: If the ExpressVote ballot marking device is not an option the voter chooses to
      use, then the two election judges from opposite political parties may assist the voter.
      Assistance is to be limited to reading the ballot to the voter, marking the voter’s choices
      for the contests, and depositing the voter’s ballot into the ballot scanner if the voter is
      unable to perform this function on his or her own or if the voter would rather not complete
      this part of the voting process. A voter may also choose to have a friend or relative assist
      the voter in reading, marking, and/or casting his or her ballot so long as this person is not
      a candidate on the ballot, a relative of a candidate, the voter’s employer, or the voter’s
      union representative.
   3. What do I do if a voter asks me the names of write-in candidates for an office?
      Answer: Inform the voter that he or she is free to write the name of anyone the voter so
      desires as a write-in candidate, but that some contests may require specific forms to be
      filed by the candidate in order for write-in votes be counted on the candidate’s behalf and
      the law does not permit election workers to divulge information about candidates to voters
      in the polling place. It would be wise to remind the voter to darken the oval next to a write-
      in candidate.
   4. What do I do when I am running low on ballots?
      Answer: Call the county auditor, city auditor, or school business manager (whichever is
      appropriate for the election) as soon as you believe you might run short of ballots.
   5. What do I do if a person is disrupting the polling location?
      Answer: If the person is causing a serious disruption (your judgment is needed here) and
      the person will not leave when requested do so, you may call the police and ask for
      assistance. You may also call the county auditor and ask for assistance.
   6. What if we notice some posters hanging in the polling place on Election Day for a
      candidate?
      Answer: Remove any candidate posters in the polling place prior to the opening of the
      polls.
   7. What time will the auditor bring lunch?
      Answer: The county auditor will set the policy for lunch.
   8. What do I do if someone brings an absentee ballot and turns it in at the precinct?
      Answer: The law does not allow you to accept an absentee ballot from a voter on Election
      Day. However, you may tell the voter that you would be willing to spoil his or her absentee
      ballot and allow the voter to vote a new ballot at the precinct. You must remember to make
      a note of this for the county auditor’s records.
   9. What do I do if I need to use the restroom?
      Answer: Restroom breaks are allowed.



Revised April 2020                       2020 North Dakota Election Officials’ Manual      page 17
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 20 of 25

              Section 8 – Prohibitions, Crimes, and Election Offenses
Service of Civil Process on Election Day: During any primary, general, or special election held in this
state, civil process may not be served on any person entitled to vote at the election within 100 feet from
the outermost entrance leading into the building or facility in which a polling place is located and open
for voting. (NDCC § 1-08-09)

Interference with Elections: No person may injure, intimidate, or interfere with another person who is
or has been voting for any candidate or issue or qualifying to vote, qualifying or campaigning as a
candidate for elective office, or qualifying or acting as an election official or an election observer, in any
primary, special, or general election. No person may injure, intimidate, or interfere with another person
to prevent that person or any other person from voting for any candidate or issue or qualifying to vote,
qualifying or campaigning as a candidate for elective office, or qualifying or acting as an election official
or an election observer, in any primary, special, or general election. (NDCC § 12.1-14-02)

Safeguarding Elections: No person may:
    Make or induce any false voter registration;
    Offer, give, or agree to give anything of pecuniary value, including alcoholic beverages, to
      another as consideration for the recipient’s voting or withholding his or her vote or voting for or
      against any candidate or issue or for such conduct by another;
    Solicit, accept, or agree to accept anything of pecuniary value, including alcoholic beverages,
      as consideration for conduct prohibited by the two bullet points above; or
    Otherwise obstruct or interfere with the lawful conduct of an election or registration. (NDCC §
      12.1-14-03)

Election Offenses: The following election offenses are a crime and are subject to prosecution. It is
unlawful for a person to:
     Fraudulently alter another person's ballot or substitute one ballot for another, or to otherwise
       defraud a voter of his or her vote.
     Obstruct a qualified voter on the way to a polling place.
     Vote more than once in any election.
     Knowingly vote in the wrong election precinct or district.
     Disobey the lawful command of an election officer.
     Knowingly exclude a qualified voter from voting or knowingly allow an unqualified person to vote.
     Knowingly vote when not qualified to do so.
     Willfully fail to perform any duty of an election officer after having accepted the responsibility of
       being an election officer by taking the oath.
     Willfully violate any rule adopted by the secretary of state pursuant to the election laws of North
       Dakota.
     Willfully make any false canvass of votes, or make, sign, publish, or deliver any false return of
       an election, knowing the same to be false, or willfully deface, destroy, or conceal any statement
       or certificate entrusted to his or her care.
     Destroy ballots, ballot boxes, election lists, or other election supplies except as provided by law.
       (NDCC § 16.1-01-12)

Electronic Voting Systems – Violations – Penalty: Any person who tampers with or injures any
electronic voting system or device to be used or being used in any election, or who prevents the correct
operation of any such system or device is guilty of a class A misdemeanor.
(NDCC § 16.1-06-25)

Political Badge, Button, or Insignia Prohibited at Election: No individual may buy, sell, give, or
provide any political badge, button, or any insignia within a polling place or within 100 feet from the
entrance to the room containing the polling place while it is open for voting. No such political badge,
button, or insignia may be worn within that same area while a polling place is open for voting. (NDCC §
16.1-10-03)

Revised April 2020                         2020 North Dakota Election Officials’ Manual       page 18
       Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 21 of 25
No Electioneering Within Boundary of an Open Polling Place: No person may in any manner try to
induce or persuade any voter from voting for or against any candidate, candidates, or ticket of any
political party or organization, or any measure within a polling place or within one hundred feet from the
entrance to the room containing a polling place while it is open for voting. Bumper stickers or other
moveable signs containing a political message that are not readily removable from vehicles are allowed
within the restricted area only for as long as it takes the operator of the vehicle to complete the act of
voting (NDCC § 16.1-10-06)

No person may pay another person for:
    Any loss or damage due to attendance at the polls;
    Registering;
    The expense of transportation to or from the polls; or
    Personal services to be performed on the day of a caucus, primary election, or any election
      which tend in any way, directly or indirectly, to affect the result of such caucus or election. (NDCC
      § 16.1-10-06.1)

No Sale or Distribution at Polling Place: Solicitation is not allowed in a polling place or within one
hundred feet of any entrance leading into a polling place while it is open for voting. (NDCC § 16.1-10-
06.2)

Person Assisting Voter May Not Request Voter to Vote in Certain Manner: Any person chosen to
assist a voter may not request the voter to vote for or against any candidate or any issue. (NDCC §
16.1-13-28)

Only One Person Allowed in Voting Booth – Time Limit in Booth: Only one person may occupy a
voting booth at one time except when receiving lawful assistance. No person shall remain in the booth
longer than necessary to vote. (NDCC § 16.1-13-30)

Removal of Ballot from Polling Place before Closing: No person may take a ballot from a polling
place before the polls close. (NDCC § 16.1-13-31)




Revised April 2020                        2020 North Dakota Election Officials’ Manual      page 19
        Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 22 of 25

                                 Section 9 – Voters With Disabilities
(This is adapted from various sources. Special thanks to the Arlington, VA Election Board)

Common-Sense Guidelines That Apply to All Voters
    1. Be courteous and respectful. If you want to address the voter by name, use “Mr.” or “Mrs./Ms.”
       and the voter’s last name. Do not address a voter by his or her first name unless you know the
       voter personally and know he or she prefers this address.
    2. Do not underestimate people with disabilities. A disability DOES NOT equal lessened intellectual
       capability.
    3. Be considerate of extra time it may take for a person who is disabled or elderly to accomplish
       tasks.
    4. Give unhurried attention to a person who has difficulty speaking.
    5. Always speak directly to the voter, and not to a companion, aide, or sign language interpreter.
       Remember that any voter with a disability may be accompanied by, and receive assistance from,
       another person of his or her choice in the voting booth, unless the person is an employer, officer
       or agent of the elector’s union, a candidate running in that election, or a relative of a candidate.
    6. Ask before you help. The person may not want assistance. Do not insist – take “no” for an answer
       if that is the voter’s wish.
    7. Do not be shy about offering assistance. Your courtesy will be appreciated.
    8. If your polling place is in a building with several routes through it, be sure that sufficient signs
       are in place to direct a person to the most accessible route to the polling location.

Voters with Mobility Impairment
    1. Do not push or touch another person’s wheelchair or equipment without consent. People using
       adaptive equipment often consider the equipment their personal space. You might also break or
       damage a wheelchair or piece equipment if you are not familiar with it.
    2. Ask before helping. Grabbing someone’s elbow may just throw a person off balance. Allow the
       person to take your elbow.
    3. A person with mobility impairment might lean on a door while opening it. Quickly opening the
       door might cause the person to fall.
    4. Either fasten mats and throw rugs down securely or move them out of the way. A person with
       mobility impairment could trip.
    5. Keep floors dry as possible on rainy or snowy days.
    6. Keep the ramps and wheelchair-accessible doors to the polling place unlocked and free of
       clutter.

Voters with Speech or Hearing Impairments
    1. A voter who cannot speak can give his or her name and address simply by providing
       identification to the pollbook officer. The officer will read the name and address aloud, and the
       voter can provide physical confirmation (such as nodding his or her head) that the information
       is correct.
    2. Follow the voter’s cues to determine whether speaking, gestures, or writing are the most
       effective means of communication.
    3. If speaking, speak calmly, slowly, and directly to the voter. Do not shout. Your facial expressions,
       gestures, and body movements help in understanding. Face the voter at all times and keep your
       face in full light (not backlit), if possible.
    4. Rephrase, rather than repeat, sentences that the voter does not understand.

Voters with Visual Impairment
    1. Identify yourself and state that you are an election official as soon as you come in contact with
       a voter who has a visual impairment. Greet the individual by letting the person know who and



Revised April 2020                               2020 North Dakota Election Officials’ Manual   page 20
        Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 23 of 25
        where you are. When offering walking assistance, allow the person to take your arm and tell him
        or her when you are approaching inclines or steps, or turning right or left.
   2.   If guiding a voter, offer your arm to the voter, rather than taking the voter’s arm.
   3.   If a voter has a guide dog, walk on the opposite side of the voter from the dog. Do not pet or
        otherwise distract a guide dog without permission from the owner. Be aware that service animals
        that assist persons with disabilities should be allowed into all buildings. Such animals are highly
        trained and need no special care other than that provided by the owner. Do not interfere with
        the animal’s responsibilities by talking or playing with it.
   4.   When giving directions to navigate the polling place, be as specific as possible and point out
        obstacles in the path of travel.
   5.   Let the voter know when you leave his or her presence.




Revised April 2020                        2020 North Dakota Election Officials’ Manual      page 21
        Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 24 of 25
                                   Checklists for Election Day
Before the Polls Open

       Election board and clerks take and subscribe the oath.
       Inspector assigns duties fairly and equally to both parties on election board.
       Review ballots and materials to make sure they are correct for the polling location.
       Post voting instructions and copy of NDCC § 16.1-01-12 (Election Offenses).
       Post official ballots, copies of the complete text of the measures, map of the precinct boundaries,
        and diagram of the voting system appropriately in the polls.
       Post the date and hours the polling location will be open on the door.
       Inspector and judges inspect ballot box to make sure it is empty and lock it.
       Open the sealed package of official ballots.
       Perform other duties as the county auditor may prescribe.
       Display the United States Flag.
       Open polls at the designated time.

After the Polls Open
   Clerks keep and correct a poll list as voters approach to vote.
   Ask each voter to show valid identification.
   Ask each voter if they are a United States citizen and whether they have resided in the precinct for
    at least thirty days.
   Direct voters to correct polling location if in wrong place.
   Provide instruction and assistance to voters, including information about the ExpressVote.
   Inspector or judge to distribute ballots to voter within a secrecy sleeve.
   Warn voters to check for initials.
   No write-in stickers allowed.
   Warn voters not to split votes between parties in the primary election.
   Provide additional ballots (up to two) if voter spoils a ballot.
   Cancel spoiled ballots immediately.
   Allow voters to place own ballots in optical scan ballot tabulator.
   Do not allow ballots out of the polling place before polls close.
   Allow voters standing in line at closing time to vote.

After the Polls Close
   Run canvass reports of the votes from the ballot tabulator.
   Compare ballots counted by the optical scanner with pollpads.
   In optical scan precincts, judges and inspectors shall verify the initial print record is at zero.
   Canvass the write-in votes for those races instructed to the board by the county auditor.
   The election board or all of the poll workers as the case may be sign the generated reports.
   In primary elections, copies of the reports must be given to each political party.
   Election board shall take oath at conclusion of canvass.
   Wrap and return ballots to county recorder as instructed.
   Reports, pollbooks, oaths, and other required materials delivered to the county auditor.




Revised April 2020                         2020 North Dakota Election Officials’ Manual        page 22
      Case 3:20-cv-00071-PDW-ARS Document 11-5 Filed 05/11/20 Page 25 of 25
                                      NOTES




Revised April 2020              2020 North Dakota Election Officials’ Manual   page 23
